IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                December 31, 2009
                               No. 09-40210
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

GEORGE RICHARD CHAPMAN,

                                           Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:08-CR-619-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      A jury found George Richard Chapman guilty of possession with intent to
distribute 5.9 kilograms of cocaine. He now appeals his conviction and resulting
121-month prison sentence.     Chapman argues that, in light of the recent
Supreme Court decision in Flores-Figueroa v. United States, 129 S. Ct. 1886
(2009), the evidence was insufficient to support his conviction because the
Government did not prove beyond a reasonable doubt that he knew the specific



      *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
                                 No. 09-40210

type and quantity of controlled substance he possessed. In the alternative,
Chapman asserts that the district court plainly erred in failing to instruct the
jury that it had to find that he knew the specific type and quantity of drug he
possessed.
      These issues are foreclosed by current circuit precedent, see United States
v. Gamez-Gonzalez, 319 F.3d 695, 699-700 (5th Cir. 2003) (holding that
knowledge of drug type or quantity is not an element of an offense under 21
U.S.C. § 841), which has not been overruled by Flores-Figueroa. See United
States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2